In a proceeding by an administratrix to judieally settle her final account, objectants (who had filed claims as creditors of the estate) appeal from so much of a decree of the Surrogate’s Court, Queens County, dated July 6, 1960, as: (1) overruled their first objection (as amended) to the account, and (2) awarded commissions to said administratrix. Decree, insofar as appealed from, affirmed, with costs to respondent, payable out of the estate. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.